                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                AT GREENEVILLE

UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )      No.:   2:04-CR-070
                                                 )
MARIO ANTOINE GRAVES                             )


                            MEMORANDUM AND ORDER

       This criminal case is before the Court on the defendant’s motion for sentence

reduction. [Doc. 147]. Through counsel, the defendant asks the Court to reduce his

sentence pursuant to Section 404 of the First Step Act of 2018, Pub. L. No. 115-391, 132

Stat. 5194, which retroactively applies certain provisions of the Fair Sentencing Act of

2010, Pub. L. 111-220, 124 Stat. 2372. The government has responded in opposition to

the motion [doc. 149], and the defendant has submitted a reply. [Doc. 150]. For the reasons

that follow, the defendant’s motion will be granted.

I.     Authority

       “Federal courts are forbidden, as a general matter, to modify a term of imprisonment

once it has been imposed, but the rule of finality is subject to a few narrow exceptions.”

Freeman v. United States, 564 U.S. 522, 526 (2011) (internal citation and quotation marks

omitted). One such exception is identified in 18 U.S.C. § 3582(c)(1)(B), which provides

that “the court may modify an imposed term of imprisonment to the extent otherwise

expressly permitted by statute . . . .” The First Step Act, which was enacted on December

21, 2018, is one such statute.
          Section 404(b) of the First Step Act instructs that the “court that imposed a sentence

for a covered offense may, on motion of the defendant . . . , impose a reduced sentence as

if sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the

covered offense was committed.” A covered offense is “a violation of a Federal criminal

statute, the statutory penalties for which were modified by section 2 or 3 of the Fair

Sentencing Act of 2010 . . . , that was committed before August 3, 2010.” First Step Act,

§ 404(a). 1

          Prior to the Fair Sentencing Act of 2010, 21 U.S.C. § 841 mandated an enhanced

sentence of twenty years to life for violations of section 841(a)(1) involving 50 grams or

more of cocaine base if a defendant committed that offense “after a prior conviction for a

felony drug offense ha[d] become final.” See 21 U.S.C. § 841(b)(1)(A)(iii) (2009). For

841(a)(1) violations involving five grams or more (but less than 50 grams) of cocaine base,

the enhanced statutory penalty was ten years to life. See id. § 841(b)(1)(B)(iii). Since the

2010 enactment of the Fair Sentencing Act, the 841(b)(1)(A)(iii) penalties now apply only

to offenses involving 280 grams or more of cocaine base, and the 841(b)(1)(B)(iii)

penalties apply only to offenses involving 28 grams or more (but less than 280 grams) of

cocaine base. See 21 U.S.C. § 841(b) (2018); Dorsey v. United States, 567 U.S. 260, 269

(2012).

          In the present case, the defendant was convicted of conspiring to distribute and to

possess with the intent to distribute 50 grams or more of cocaine base, in violation of 21


1
    Section 404(c) of the First Step Act imposes additional limitations, none of which apply in this case.
                                                       2
U.S.C. § 841(a)(1). [Doc. 74]. His Presentence Investigation Report (“PSR”) deemed him

responsible for a drug quantity of at least 1.5 kilograms.

       The United States opposes the instant motion on multiple grounds. Primarily, it

presents various arguments that the defendant is not eligible for First Step Act relief

because he was not sentenced for a “covered offense” as defined by that legislation.

Further, it is the United States’ position that granting the instant motion (and those of

similarly situated defendants) would result in “mass disparity” which would “defeat[] the

plain Congressional intent in the First Step Act of assuring like treatment of like offenders.”

[Doc. 149, p. 3, 7].

       As noted, the First Step Act defines a “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of the

Fair Sentencing Act of 2010 . . . ,” First Step Act, § 404(a). The United States argues that

the limitation “the statutory penalties for which were modified by” in fact describes the

word “violation” rather than the immediately preceding words “a Federal criminal statute.”

In turn, the United States submits that the word “violation” means the entirety of a

defendant’s conduct—such as the drug quantity found in a PSR or the factual basis of a

plea agreement—rather than the drug quantity threshold of the statute of conviction.

Therefore, according to the government, a court can still find a § 404 movant responsible

(for statutory sentencing purposes) for the higher drug quantity from, for example, his PSR.

That is so, says the government, because the Constitutional safeguards of Alleyne were not

“in effect at the time the covered offense was committed,” First Step Act, § 404(b), and the

                                              3
holdings of those cases are not to be applied retroactively. See Apprendi v. New Jersey,

530 U.S. 466, 490 (2000) (With the exception of prior convictions, facts that increase a

crime’s penalty beyond the statutory maximum must be submitted to the jury and proved

beyond a reasonable doubt.); Alleyne v. United States, 570 U.S. 99, 114-16 (2013)

(extending Apprendi’s holding to facts that increase statutory minimums).

       A venture into the definitional morass of the United States’ “violation” argument is

unnecessary because this Court finds that the First Step Act uses the words “the statutory

penalties for which were modified by” to describe the immediately preceding words “a

Federal criminal statute.” See, e.g., United States v. Rose, 379 F. Supp. 3d 223, 228

(S.D.N.Y. 2019) (persuasively explaining that § 404(a)’s “‘penalties’ clause modifies the

adjacent noun phrase, ‘Federal criminal statute[,]’” rather than the more distant noun,

“violation.”). “Here, the “penalties clause’ is most naturally read as modifying ‘Federal

criminal statute,’ the noun phrase immediately next to it.” Id.

       Further, this Court agrees with those cases which have rejected the United States’

Alleyne argument. True, Apprendi and Alleyne do not retroactively apply on collateral

review, but the majority of courts to thus far consider the issue have concluded that those

cases’ holdings are nonetheless applicable to § 404. See, e.g., United States v. Burke, No.

2:08-CR-63(1), 2019 WL 2863403, at *3 (E.D. Tenn. July 2, 2019) (Greer, J.) (collecting

cases). “[I]t is not only appropriate but also realistic to presume that Congress was

thoroughly familiar with . . . important precedents . . . and that it expected its enactment to

be interpreted in conformity with them.” Cannon v. Univ. of Chicago, 441 U.S. 677, 699

                                              4
(1979); accord Burke, 2019 WL 2863403 at *3 (collecting cases). “The First Step Act

neither directs nor implies that the Court should perpetuate the application of an

unconstitutional practice when determining a new sentence that complies with the Act’s

directives, and many courts faced with the issue have applied the Apprendi rule in First

Step Act re-sentencings.” United States v. Stone, No. 1:96 CR 403, 2019 WL 2475750, *2

(N.D. Ohio June 13, 2019) (collecting cases). 2

        Thus,

        eligibility under the language of the First Step Act turns on a simple,
        categorical question: namely, whether a defendant's offense of conviction
        was a crack cocaine offense affected by the Fair Sentencing Act. If so, the
        defendant is categorically eligible for consideration regardless of actual
        quantities. The particular quantities affect only the Court's discretionary call
        on whether to grant a reduction in sentence.

        ...

        . . . This is a categorial decision based on the type of prior conviction, not
        any particular quantity determination. The Court then determines whether to
        exercise its discretion to reduce the defendant's sentence. This determination
        is informed by a guideline comparison between the guidelines as they existed
        during the original sentencing and the guidelines as they exist today, as well
        as from any other information the parties present or the Court chooses to
        consider. Based on this information, the Court will then determine the extent
        of any reduction it decides in its discretion to award, consistent with statutory
        limits, non-binding guideline considerations, and the Section 3553 factors.


2
   As noted, the instant defendant’s PSR deemed him responsible for at least 1.5 kilograms of cocaine base.
It would unjust for this Court to hold the defendant statutorily accountable for that amount for purposes of
First Step Act eligibility. There are lower burdens of proof at sentencing, where also the Federal Rules of
Evidence do not apply. “Many things might have been different if this crime had been committed and
charged years later or the Fair Sentencing Act had been passed years earlier, and the Court is unwilling to
engage in a series of hypotheticals about what might have happened had aspects of the case been
fundamentally altered.” United States v. Dodd, 372 F. Supp. 3d 795, 799 (S.D. Iowa 2019).


                                                     5
United States v. Boulding, 379 F. Supp. 3d 646, 648, 651, 654 (W.D. Mich. 2019).

       This Court is not persuaded by the United States’ predictions of “an odd result” of

“profoundly unfair and illogical disparities.” [Doc. 149, p. 5, 7]. An “odd result,” in this

Court’s eyes, would flow instead from the conclusion that Congress intended for § 404 to

apply only to those few pre-Fair Sentencing Act defendants whose judicially-found

relevant conduct fell within the gaps (between 5 and 28 grams or between 50 and 280

grams) of the pre- and post-First Step Act statutory thresholds. In this Court’s experience,

based on more than thirty years on the federal bench, the government’s proposed

interpretation would restrict § 404 relief to a miniscule subset of cocaine base defendants.

Stated differently, § 404 would be virtually meaningless, and courts “should not lightly

conclude that Congress enacted a self-defeating statute.” Quarles v. United States, 139 S.

Ct. 1872, 1879 (2019).

       No matter which way this or any other Court rules on the current wave of § 404

motions, one party (or, most likely, both) will be able to continue conjuring examples of

resultant disparity. However, relevant conduct remains a bedrock component of the

guideline range calculation, thus serving to limit sentencing disparity.

       Turning to the instant defendant, as noted he was found guilty to conspiring to

distribute and possess with the intent to distribute fifty grams or more of cocaine base in

violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A). Section 2 of the Fair Sentencing Act

of 2010 modified the statutory penalties for that federal criminal statute.        See Fair

Sentencing Act, 124 Stat. 2372. The defendant committed his crime in 2003, which

                                             6
obviously was prior to August 3, 2010. Thus, the defendant was sentenced by this Court

for “a covered offense” and is eligible to be considered for First Step Act relief.

II.    Factual Background

       In January 2016, this Court reduced the defendant’s sentence from 262 to 240

months as authorized by 18 U.S.C. § 3582(c)(2) and Amendments 782 and 788 to the

United States Sentencing Commission Guidelines Manual (“U.S.S.G.”). [Doc. 135]. In

that ruling, the Court summarized the sentencing history of this case.

       By judgment dated August 23, 2005, this Court sentenced the defendant to a
       term of imprisonment of 360 months as to Count One (a cocaine base
       distribution conspiracy). The defendant’s guideline range was 360 months
       to life, based on a total offense level of 38 and a criminal history category of
       VI. The offense of conviction carried an enhanced mandatory minimum
       sentence of 240 months.

       In July 2010, the Court reduced the defendant’s sentence to 324 months.
       [Doc. 106]. Pursuant to 18 U.S.C. § 3582(c)(2) and U.S.S.G. Amendment
       706, the defendant’s guideline range was lowered to 324 to 405 months,
       based on a total offense level of 36 and a criminal history category of VI.

       In April 2014, the Court again reduced the defendant’s sentence pursuant to
       18 U.S.C. § 3582(c)(2). [Doc. 128]. Applying U.S.S.G. Amendment 750,
       the defendant’s guideline range was lowered to 262 to 327 months, based on
       a total offense level of 34 and a criminal history category of VI. The court
       reduced the defendant’s sentence to 262 months.

[Doc. 135, p. 3].

       Amendment 782 lowered the defendant’s guideline range to 240 to 262 months,

based on a total offense level of 32, a criminal history category of VI, and the enhanced

240-month mandatory minimum which remained in place. Id. p. 3-4. The Court reduced




                                              7
the defendant’s sentence to 240 months. According to the Bureau of Prisons, the defendant

is presently scheduled for release on November 9, 2021.

III.   Analysis

       As noted, the defendant’s motion is authorized by the First Step Act because he was

sentenced for “a violation of a Federal criminal statute, the statutory penalties for which

were modified by section 2 or 3 of the Fair Sentencing Act of 2010 . . . , that was committed

before August 3, 2010.” See First Step Act, § 404(a). Specifically, the enhanced statutory

term of imprisonment for the drug quantity found by the jury in this case (50 grams or more

of cocaine base) was reduced by section 2 of the Fair Sentencing Act from a range of twenty

years to life (21 U.S.C. § 841(b)(1)(A)) to a range of ten years to life (21 U.S.C. §

841(b)(1)(B)).

       As a result, the low end of the defendant’s advisory guideline range is no longer

restricted by a 240-month mandatory minimum. Instead, that range—still based on a total

offense level of 32 and a criminal history category of VI—is now an unrestricted 210 to

262 months.

       The Court has considered the filings in this case, along with the relevant 3553(a)

factors. The Court has also reviewed the defendant’s Bureau of Prisons SENTRY Report

dated May 28, 2019. In its January 2016 sentence reduction order, the Court commented

on the contents of the defendant’s then-current SENTRY Report as follows:

       The court also notes the United States’ observation that the defendant has
       incurred a handful of disciplinary sanctions while incarcerated. Those
       infractions were relatively minor and, in the Court’s view, have been
       sufficiently addressed by the Bureau of Prisons.
                                             8
       Also noted are the defendant’s significant post-sentencing educational and
       vocational rehabilitative efforts. In that respect, the defendant has spent his
       time in custody doing just what this Court asked him to do.

[Doc. 135, p. 4].

       Disappointingly, the defendant has incurred two more disciplinary sanctions since

the entry of the Court’s January 2016 order. However, those infractions were also

relatively minor and have been adequately addressed by the Bureau of Prisons.

Conversely, the Court remains impressed by the defendant’s ongoing rehabilitative efforts.

The Court accordingly finds that the defendant should again be granted a sentence

reduction.

IV.    Conclusion

       For the reasons provided herein, the defendant’s motion [doc. 147] is GRANTED.

The defendant’s term of imprisonment is reduced to 210 months.

       If this sentence is less than the amount of time the defendant has already served, the

sentence shall instead be reduced to “time served.” In that case, this order shall take effect

ten days from its entry so as to give the Bureau of Prisons sufficient time to process the

defendant’s release.

       The defendant shall remain subject to a ten-year term of supervised release. The

Court is mindful that, by statute, the defendant’s enhanced mandatory period of supervision

is now only “at least 8 years.” See 21 U.S.C. § 841(b)(1)(B). However, in light of the

defendant’s extensive criminal history and his misconduct while incarcerated, the Court

finds that a ten-year supervision term remains necessary.

                                              9
       While on supervised release, the defendant shall be subject to the following

additional special condition of supervision:

       The defendant shall submit his person, property, house, residence, vehicle,
       papers, computers [as defined in 18 U.S.C. § 1030(e)(1)], other electronic
       communications or data storage devices or media, or office, to a search
       conducted by a United States Probation Officer or designee. Failure to submit
       to a search may be grounds for revocation of release. The defendant shall
       warn any other occupants that the premises may be subject to searches
       pursuant to this condition. An officer may conduct a search pursuant to this
       condition only when reasonable suspicion exists that the defendant has
       violated a condition of his supervision and that the areas to be searched
       contain evidence of this violation. Any search must be conducted at a
       reasonable time and in a reasonable manner.

       Except as provided herein, all provisions of the judgment dated August 23, 2005,

shall remain in effect.

              IT IS SO ORDERED.

                                                        ENTER:



                                                               s/ Leon Jordan
                                                        United States District Judge




                                               10
